DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-8, 10-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2017/0235439).
	Regarding claim 1, Lu et al. discloses a method, comprising: 
determining an environmental setting (physical locations included in contextual information as disclosed in sections 0033-0034) in which a mobile device (computing device) operates;
 identifying (as disclosed in section 0097), from a set of applications resident on the mobile device, a subset of applications of the set based on the environmental setting (contextual information as disclosed in section 0097); and 
displaying (on the presence sensitive display as disclosed in sections 0098-0100) on a first screen of the mobile device a group of graphical elements (prediction icons) corresponding to applications of the subset, wherein each graphical element in the group permits access to one of the applications of the subset (as disclosed in section 0100).
Regarding claim 2, Lu et al. discloses wherein displaying the group of graphical elements on the first screen comprises: enlarging (as disclosed in section 0070, see also section 0040), prior to displaying on the first screen, a first graphical element of the group by a predetermined factor (wherein the predetermined factor is R as disclosed in section 0089, the size being predetermined as disclosed in section 0088, wherein the size of the prediction icon is variable as disclosed in section 0040). 
Regarding claim 3, Lu et al. discloses wherein the first graphical element (see Fig. 4A, 434H, see section 0086) that has been enlarged comprises a first size greater than a second size of a second graphical element (see Fig. 4A, 432A) configured to permit access to an application of the set (application icons as disclosed in section 0100), wherein the subset of applications that has been identified (represented by prediction icons) does not include the application (represented by application icons).
Regarding claim 4, Lu et al. discloses the predetermined factor (as disclosed in sections 0090-0093) is based on a quantity of enlarged graphical elements of the group that fits within the first screen on  (wherein the size is varied by a predetermined factor based on the size and number of graphical elements to be presented on the graphical display as disclosed in sections 0090-0093). 
Regarding claim 5, Lu et al. discloses wherein the predetermined factor is based on an input provided by a user of the mobile device (see section 0070, wherein the enlarged size of the prediction icon is based on a user input).
Regarding claim 6, Lu et al. discloses wherein the environmental setting (contextual information as disclosed in sections 0033-0034) comprises a present geographic location determined by a global positioning system (GPS) coupled with the mobile device, a present date and time, a present day, or a combination thereof (see in particular section 0034). 
Regarding claim 7, Lu et al. discloses identifying the subset of applications comprises: sorting individual applications of the set based on quantities of activations (contextual information as disclosed in sections 0033-0034) made by a user of the mobile device during a predetermined duration (particular time as disclosed in section 0034), lengths of the activations maintained by the user, or both. 
Regarding claim 8, Lu et al. discloses wherein the predetermined duration is based on an input provided by the user (user experience such as application usage for a particular time and location as disclosed in section 0034).
Regarding claim 10, Lu et al. discloses wherein the first screen corresponds to a screen that appears when a user of the mobile device activates the mobile device (see Fig. 1, element 130).
Regarding claims 11 and 12, Lu et al. discloses initiating an event-triggered application (by outputting (initiating) predictions icons representing an event triggered application such as a traffic application disclosed in sections 0060-0062) that is associated with an event (sporting event as disclosed in section 0060) predetermined by a user of the mobile device, wherein the subset of applications (as disclosed in sections 0060-0062) includes the event-triggered application (see section 0062); prompting (by increasing the size of the predication icon to be larger than the other icons as disclosed in section 0040), after displaying the group of graphical elements on the first screen, the user whether to initiate the event-triggered application; and receiving, from the user, a confirmation (see section 0100, wherein the user provides confirmation by selecting the prediction icon associated with the application) to initiate the event-triggered application, wherein initiating the event-triggered application is based on receiving the confirmation (as disclosed in section 0100).
Regarding claim 13, Lu et al. discloses displaying the group of graphical elements on the first screen comprises: positioning the graphical elements (as disclosed in sections 0061-0062) of the group at locations that have been predetermined based on input (contextual information) provided by a user of the mobile device.
	Regarding claim 18, Lu et al. discloses an apparatus (Fig. 1), comprising: 
a screen (see Fig. 1, element 112) configured to display multiple screens including a first screen and a second screen, and 
a peripheral circuit (Fig. 1, element 126) configured to: determine an environmental setting (contextual information as disclosed in sections 0033-0034) in which the apparatus operates; identify (see section 0097), from a set of applications resident on the apparatus, a subset of applications of the set based on the environmental setting (contextual information); and  display (Fig. 1, element 130) on the first screen a group of graphical elements corresponding to applications of the subset, wherein each graphical element in the group permits access to one of the applications of the subset (as disclosed in section 0100). 
Regarding claim 19, Lu et al. discloses the peripheral circuit is further configured to: enlarge (as disclosed in section 0070, see also section 0040), prior to displaying on the first screen, a first graphical element of the group by a predetermined factor (wherein the predetermined factor is R as disclosed in section 0089, the size being predetermined as disclosed in section 0088, wherein the size of the prediction icon is variable as disclosed in section 0040). 
Regarding claim 20, Lu et al. discloses the environmental setting (contextual information as disclosed in sections 0033-0034) comprises a present geographic location determined by a global positioning system (GPS) coupled with the apparatus, a present date and time, a present day, or a combination thereof (as disclosed in section 0034).

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0235439) in view of Sudo et al. (US 2018/0284970).
	Regarding claim 9, Lu et al. discloses moving a graphical element configured to permit access to an application of the set (see section 0031), wherein the subset of applications that has been identified (prediction icons) do not include the application (application icons).  Lu et al. does not specifically disclose the movement is from the first screen to a second screen of the mobile device.
	However, Sudo et al. also discloses organizing mobile applications which includes moving a graphical element configured to permit access to an application from a first screen to a second screen of the mobile device (as disclosed in sections 0090-0091).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the of the present invention to modify the method/device of Lu et al. to move graphical elements to different screens as disclosed by Sudo et al. since Sudo et al. states moving the graphical elements (icons) to selected positions can improve convenience for the user (see section 0090).

Allowable Subject Matter

6.	Claims 14-17 are allowable over prior art references. 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIchael Neff can be reached on (571)-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        April 23, 2022